Title: From James Madison to Thomas Jefferson, 4 September 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 4. 1808

The Packet brought me by the mail of friday from Milton, was strangely delayed somewhere; more than by the mistake which carried it to Monticello.  It contained the inclosed letter from Pinkney, which has a much better flavour that his preceeding one of the 22d. June.  Should any future packets or letters from the office of State, get to Monticello in the first instance, I beg you to open them.  In some cases it may be of real importance to do so.  Yrs. with respectful attacht.

James Madison

